Berdon, J.,
concurring. Although I agree with the remainder of the court’s analysis, I am troubled that the majority puts its stamp of approval on the sweeping language of State v. Chapman, 229 Conn. 529, 543, *417643 A.2d 1213 (1994)—that is, if the defendant is charged in the conjunctive and the jury is instructed “that the state need only prove one of its allegations, and not all, the verdict must be upheld so long as there is sufficient evidence under any of the allegations.” In other words, according to Chapman, even if the jury is instructed in the disjunctive, a guilty verdict may stand if any of the allegations are supported by sufficient evidence.
Under these circumstances, we would never know whether the jury predicated its finding of guilty on an alternative for which there was insufficient evidence. Indeed, this is precisely the distinction pointed out in State v. Reid, 193 Conn. 646, 667 n.22, 480 A.2d 463 (1984). Justice Shea in Reid cautioned against allowing the jury to consider an “improper basis for a conviction under circumstances where it is impossible to tell whether the conviction rests upon the impermissible ground.” Id.; see also Yates v. United States, 354 U.S. 298, 312, 77 S. Ct. 1064, 1 L. Ed. 2d 1356 (1957) (verdict must be “set aside in cases where the verdict is supportable on one ground, but not on another, and it is impossible to tell which ground the jury selected”).
This concern disappears, however, when, as in the present case, the jury is instructed in the conjunctive— that is, when the jury is told that it must find that the defendant committed all, rather than one, of the alternatives charged in order to return a verdict of guilty. Even if the evidence is insufficient for one of the alternatives, or if one of the alternatives is unconstitutional or otherwise legally defective, the guilty verdict may stand. A simple example is a sexual assault case. “[I]f the jury is erroneously instructed in the conjunctive— for example, it is instructed that in order to find the defendant guilty it must find both a threat and the use of force, and the evidence supports a conviction solely on the basis of the use of force—on a verdict the court *418can nevertheless be assured that the jury predicated its decision on an alternative for which there was evidence and the alternative for which there is no evidence becomes superfluous.” State v. Chapman, supra, 229 Conn. 551-52 (Berdon, J., dissenting).
Accordingly, I concur in the result.